DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 recite ‘request a change of a first channel used by the 5GHz radio and the 2.4Ghz radio to a second channel’ however the Specification in ¶0039- ¶0040 only describes a channel change (Fig.5) for only 5GHz devices. There is no mention within the Specification where a 2.4GHz radio is involved with a channel change.
Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no clear and concise means within the Specification or otherwise of how the 2.4GHz radio is handling  the channel change request relating to the 5GHz radio. 

[0039] According to some embodiments, the 5GHz access point may determine to select
anew channel. For example, if another outdoor access point or other wireless AP in the
area begins to utilize portions of the frequency spectrum currently utilized by the 5GHz
outdoor access point, the outdoor access point may selectively change the portion of the
spectrum that it utilizes by selecting a new or updated channel.

[0040] The outdoor access point transmits a channel change signal that is received by
the repeater 300. The repeater 300 receives the channel change signal using the 5GHz
WiFi Client Radio 305. The microprocessor 310 detects the channel change request and
then transmits a request to change of the first channel used by the first radio (5GHz
WiFi Client Radio 305) and the 5GHz Wi-Fi access point radio 320 (also referred to as an
access point radio) to a second channel. The UEs communicating with the 5GHz Wi-Fi
access point radio 320 will detect the channel change and adjust their communication
procedures as necessary. In sum, the channel change process includes propagation of a
channel change request from the outdoor access point to the window mounted repeater
that includes a 5GHz WiFi Client Radio. The 5GHz WiFi Client Radio propagates the
channel change request to a second 5GHz WiFi access point radio disposed in a wall
adapter. The channel change request is then propagated out to the UEs that are
communicatively coupled with the 5GHz WiFi access point radio.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vardarajan et al (US 20170353245) in view of Roy et al (20060056344).

As to claims 1 and 12  Vardarajan discloses a device (Fig.10) and a method , comprising: a microprocessor (1002 of Fig.10) that controls a 5GHz radio and a 2.4GHz radio, the microprocessor being configured to: receive a signal transmitted to the 5GHz radio by an outdoor access point;  (Vardarajan ¶0100- 3rd – 5th sentences- wireless transceiver radio… 2.4 GHz Wi-Fi circuit, 5 GHz Wi-Fi circuit ¶0057- 2nd sentence- The local area network can also extend outside of the user's home and may include network devices located outside of the user's home ); and convert 5GHz data received by the 5GHz radio into 2.4GHz data; and convert 2.4GHz data received by the 2.4GHz radio into 5GHz data(Vandarajan,¶0059- 4th sentence- wireless router may include a first wireless interface that operates on a first frequency, such as using the 2.4 GHz band …a second wireless interface that operates on a second frequency, such as such as using the 5 GHz.).
Vardarajan however is silent in receiving a channel change signal transmitted to the 5GHz radio and transmitting a signal change signal to the 5GHz User Equipment (UE) informing the 5GHz UE of the change to the second channel. However in an analogous art Roy teches this deficiency: Roy 210 of Fig.2 and 302 of Fig.3, ¶0038- 3rd sentence- AP 202 sends a channel change intention message; ¶0041- 1st and 2nd sentences- STA sends a channel change request message.....this message can be list of preferred channels on which to migrate). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Vardarajan with that of Roy for the purpose of o an access point sending a channel change signa (Roy- Abstract).

As to claim 8 the combined teachings of Vardarajan and Roy discloses the device according to claim 1, further comprising a data cable coupled to a wall adapter providing power over Ethernet (Vardarajan ¶0063- 2nd sentence-  A wired network may include any wired interface (e.g., fiber, ethernet, powerline ethernet, ethernet over coaxial cable ; ¶0084- 1st sentence- wall outlets).

As to claim 19 Vardarajan discloses a method comprising: receiving a signal from a first radio, the signal being transmitted by an outdoor access point Vardarajan ¶0100- 3rd – 5th sentences, ¶0057- 2nd sentence);and transmitting converted data to the UE located in an indoor area using a second frequency (Vandarajan,¶0059- 4th sentence).
Vardarajan however is silent in receiving a channel change signal transmitted to the outside access point and transmitting a signal change signal to a User Equipment (UE) informing the UE of the change to the second channel. However in an analogous art Roy teches this deficiency: Roy 210 of Fig.2 and 302 of Fig.3, ¶0038- 3rd sentence- AP 202 sends a channel change intention message; ¶0041- 1st and 2nd sentences- STA sends a channel change request message.....this message can be list of preferred channels on which to migrate). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Vardarajan with that of Roy for the purpose of o an access point sending a channel change signa (Roy- Abstract).

As to claim 20 the combined teachings of Vardarajan and Roy discloses the method according to claim 19, wherein the converted data is created by: converting 5GHz data received by the first radio into 2.4GHz data; and converting 2.4GHz data received by the second radio into 5GHz data (Vardarajan ¶0100- 3rd – 5th sentences- wireless transceiver radio… 2.4 GHz Wi-Fi circuit, 5 GHz Wi-Fi circuit; ¶0059- 4th sentence- wireless router may include a first wireless interface that operates on a first frequency, such as using the 2.4 GHz band …a second wireless interface that operates on a second frequency, such as such as using the 5 GHz).

Claims 2, 3, 6, 7, 9, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vardarajan in view of Roy and further in view of Proctor et al (US 20050254442)

As to claims 2 and 13  the combined teachings of Vardarajan and Roy disclose the device and method  according to claims 1 and 12 respectively,  however silent further comprising an enclosure that is configured to be mounted to a window that divides an outdoor area from an indoor area, the enclosure having the microprocessor, the 5GHz radio, and the 2.4GHz radio disposed therein. However in an analogous art Proctor remedies this deficiency: (Proctor, ¶0020- 1st sentence, 230 and 220 of Fig. 2, ¶0021,).  Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Proctor with that of Vardarajan and Roy for the purpose of a repeater device having physical structures to improve the performance of a wireless link as desired which is known in the art (Proctor ¶0076- last sentence).
As to claims 3 and 14 the combined teachings of Vardarajan and Roy disclose the device and method according to claims 1, 12 respectively, however silent wherein the 5GHz radio is coupled with a high order MIMO (multiple input, multiple output) antenna, the high order MIMO antenna transmitting and receiving data from the outdoor access point However in an analogous art Proctor remedies this deficiency: . Proctor ¶0076- 6th and 7th sentences) Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Proctor with that of Vardarajan and Roy for the purpose of a repeater device having physical structures to improve the performance of a wireless link as desired which is known in the art (Proctor ¶0076- last sentence).

As to claims 6 the combined teachings of Vardarajan, Roy, and Proctor discloses the device according to claim 3, wherein the high order MIMO antenna is disposed proximate a window and a second antenna associated with 2.4GHz radio is disposed away from the window(Proctor ¶0021- 3rd sentence).. Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Proctor with that of Vardarajan and Roy for the purpose of a device having physical structures to improve the performance of a wireless link (Proctor ¶0076- last sentence).

As to claims 7 and 17 the combined teachings of Vardarajan, and Roy disclose the device and method according to claims 1 and 16 respectfully, however silent wherein the 2.4GHz radio is coupled with a MIMO (multiple input, multiple output) antenna, the MIMO antenna transmitting and receiving data from a 2.4GHz UE located in an indoor area. However in an analogous art Proctor remedies this deficiency: (Proctor, ¶0020- 1st sentence, 230 and 220 of Fig. 2, ¶0021, ¶0040; ¶0076- 6th and 7th sentences).. Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Proctor with that of Vardarajan and Roy for the purpose a device having physical structures to improve the performance of a wireless link (Proctor ¶0076- last sentence).

As to claims 9 and 18  the combined teachings of Vardarajan and Roy discloses the device and method according to claims 1 and 12 respectfully, however silent wherein the microprocessor is configured to implement firewall policies to secure a private network. However in an analogous Proctor remedies this deficiency:  (Proctor ¶0044- 2nd sentence- remote gain adjustment, remote firmware upgrades, internet firewall, VPN, parental control, and spam filtering  . Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Proctor with that of Vardarajan and Roy for the purpose implementing security protocols within a wireless system  (Proctor ¶0044- 2nd sentence).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vardarajan in view of Roy, in view of Proctor and further in view of Anderson (US 5,797,083)

As to claims 4 and 15 the combined teachings of Vardarajan, Roy and Proctor discloses the device and method according to claims 3 and 14 respectively, however silent wherein the microprocessor is configured to implement beam-forming to direct radiation of the high order MIMO antenna in a direction that is parallel and relative to a beam-forming plane that is normal N to a window onto which the device is installed. However in an analogous art Anderson remedies this deficiency: (Anderson Col.4, lines 61-65).  Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings Vardarajan, Roy and Proctor with that of Anderson for the purpose of maximizing signal strength (Anderson Col.4, lines 61-65). 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vardarajan in view of Roy, in view of Proctor, in view of Anderson and further in view of Judd et al (US 20040110469)

As to claims 5 and 16 the combined teachings of Vardarajan, Roy, Proctor and Anderson disclose the device according to claims 4 and 15 respectfully, however silent wherein the microprocessor can adjust the beam-forming so as to achieve maximum gain for radiation produced by the high order MIMO antenna to be steered in a direction that is advantageous for communicating with the outdoor access point. However in an analogous art Judd remedies this deficiency (Judd, Fig. 2, ¶0142- housing, Fig. 37 and Fig. 38, ¶0174- last 2 sentences). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Vardarajan, Roy, Proctor and Anderson with that of Judd  for the purpose beam-forming in optimum locations as desired which is known in the art (Judd ¶0174- 1st sentence).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vardarajan in view of Roy and further in view of Essinger et al (US 20100177660).

As to claim 10 the combined teachings of Vardarajan and Roy disclose the device according to claim 1, however silent further comprising a wireless interface that is disposed within a wall adapter that can electrically couple with an electrical outlet. However in an analogous art Essinger remedies this deficiency (Essinger Fig. 8b ¶0202- 1st sentence -a wall plug type network router device; 2nd to last sentence- an electrical wall (120 VAC) socket via the electrical power plug 117 integrated with the housing 115). 
Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Essinger with the already combined of Vardarajan and Roy for the purpose of devising a wall plug in type wireless router (Essinger ¶0202- 1st sentence).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vardarajan, in view of Roy, in view of Essinger and further in view of Hahn (US 20120282868).

As to claim 11 the combined teachings of Vardarajan , Roy and Essinger disclose the device according to claim 10, however silent wherein the wall adapter comprises a power over Ethernet adapter that electrically and communicatively couples the wireless interface with the microprocessor and high order MIMO antenna using a power over Ethernet connection. However in an analogous art Hahn remedies this deficiency: (Hahn ¶0025- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Hahn with the already combined teachings of Vardarajan, Roy and Essinger for the purpose of preventing accidental voltage spikes as desired which is known in the art (Hahn ¶0025- 4th sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/            Examiner, Art Unit 2462